[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION MOTION #108 MOTION FOR CONTINUANCE 
On February 1, 2002, the petitioner herein filed a motion for continuance. The various reasons for said motion were cited in an affidavit in support of the motion. The petitioner also noted that the respondent had previously filed a motion to dismiss the petition. A review of the file indicates that the respondent's motion to dismiss implicates this Court's subject matter jurisdiction. Whereas the issue of subject matter jurisdiction has been raised, said issue must be resolved before the Court can move forward.
In light of the foregoing, the motion for continuance is granted. However the petitioner shall file any objections to the motion to dismiss and any supporting documentation or memoranda on or before May 8, 2002.
Richard A. Robinson, J March 8, 2002